 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ALLEN HAMMLER,                                     No. 2:19-cv-1423-JAM-EFB P
11                       Plaintiff,
12           v.                                          ORDER
13    E. COTA, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On February 13, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

22   objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed February 13, 2020, are adopted in full.

27          2. Plaintiff’s “First Amendment (Substantive)” claims against defendants Cota, Burnes,

28   Mccarvel, Garza, and Rodriguez are dismissed without leave to amend.
                                                         1
 1            3. Plaintiff’s claim that defendant Hubbard denied his substantive First Amendment

 2   rights by issuing a false RVR against plaintiff is dismissed without leave to amend.

 3            4. Plaintiff’s substantive First Amendment claims against Hubbard for preventing him

 4   from speaking with a psychologist and against Tumacder are dismissed with leave to

 5   amend.

 6            5. Plaintiff’s First Amendment retaliation claims against Mccarvel, Tumacder, Garza,

 7   and Rodriguez are dismissed with leave to amend.

 8            6. Plaintiff’s substantive due process, procedural due process, equal protection, and

 9   “deliberate indifference” claims are dismissed with leave to amend as to all defendants.

10            7. This court finds that plaintiff has, for the limited purposes of § 1915A

11   screening, stated potentially cognizable First Amendment retaliation claims against

12   defendants Cota, Burnes, Hubbard, Case, and Salcedo.

13            8. The matter is referred back to the assigned magistrate judge for further pretrial

14   proceedings.

15
     DATED: March 23, 2020
16
                                                    /s/ John A. Mendez____________               _____
17

18                                                  UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28
                                                         2
